Citation Nr: 1741522	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for degenerative arthritis of the right knee (right knee disability) as secondary to service-connected disability of residuals injury of the left ankle (left ankle disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her Partner


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1978 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDING OF FACT

The Veteran's right knee osteoarthritis is proximately due to her service-connected left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for right knee disability, as secondary to a service-connected left ankle disability, are met.  38 C.F.R. § 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See id.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the December 2016 videoconference hearing, the Veteran's representative, on behalf of the Veteran, asserted that the Veteran's right knee disability is directly related to her service-connected left ankle disability.

In support of her assertion, the Veteran has provided a January 2017 Medical Opinion from a private physician, G.L.C., DO.  In that medical opinion, the private physician opined that the Veteran's current osteoarthritis of her right knee is secondary to her service-connected left ankle injury.  As a rationale, the private physician explained that because she was compensating for her left ankle injury, she put excess stress on her right knee, which contributed to her osteoarthritis of the right knee.

The Board finds this medical opinion to be the most probative evidence of record, which is dispositive of the issue.  This opinion provides a clear rationale, which, as the private physician indicated, is based on his review of the Veteran's in-service and post service medical records.  Therefore, the Board finds that secondary service connection for right knee disability is warranted.


ORDER

Entitlement to service connection for right knee disability, as secondary to service-connected left ankle disability, is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


